Citation Nr: 1215984	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability (claimed as a neck injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1984 and from November 1988 to December 1988.  He had additional service in the Air Force Reserves from August 1986 to February 1989 and in the Army National Guard from August 2005 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In a March 2010 rating decision, the Decision Review Officer (DRO) at the RO granted service connection for posttraumatic arthritis and patellofemoral syndrome of the left knee and assigned a 10 percent evaluation from December 12, 2007 to February 1, 2008, a 100 percent evaluation from February 2, 2008 to April 30, 2008, and a 10 percent evaluation from May 1, 2008.  The DRO also granted service connection for left finger flexor digitorum profundus rupture and assigned a noncompensable evaluation from August 13, 2008.  The actions constituted a full grant of the benefits sought, and the claims for service connection for a left knee injury and a left ring finger injury are no longer pending appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge sitting at the RO in November 2010.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a cervical spine disability.  He contends that he injured his neck at the C3-C5 level during a period of active duty for training in October 2007.  He reports that during mobilization training in preparation for a deployment to Iraq, he participated in a simulated Humvee accident in which the vehicle was rotated upside down and he had to release his seatbelt and crash into the roof to extract himself.  See Travel Board hearing transcript, p. 3.

He has not been afforded a VA examination to determine whether he currently has a cervical spine disability and, if so, the etiology of such.  The Board finds that such an examination is necessary in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claims of entitlement to service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. See McLendon, 20 Vet. App at 79.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain whether the Veteran is in receipt of benefits by the Social Security Administration (SSA).  If so, the RO must request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with those award letters.  If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for a cervical spine disability, to specifically include, but not limited to, any VA treatment records dated after January 2010.  The RO/AMC must provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Contact the Adjutant General of the State of Arkansas, the National Personnel Records Center, and/or any other appropriate repository of records and obtain any outstanding service treatment records for the period of active duty for training from October 2007 to January 2008.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the Veteran should be scheduled for a VA examination by an appropriate specialist to determine the nature and etiology of any cervical spine disability found to be present.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following: 

a.) Does the Veteran have a cervical spine disability which preexisted service?  The examiner is advised that the Veteran reports that he previously injured his neck at C6-7 in 1998, which was not during a period of service; however, he asserts that he injured his neck at C3-5 during the October 2007 active duty for training simulation exercise.

b.) If the answer to question (a) is "yes," then based on the evidence of record, can it be determined, with a reasonable degree of medical certainty, that the Veteran's preexisting cervical spine disability was aggravated by service?  The examiner is advised that a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

c.) If the examiner finds that the Veteran's cervical spine disability did not preexist service, is it at least as likely as not (50 percent probability or more) that such disorder had its onset during service, or was it caused by (or related to) any incident noted in service?  

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

a.) Private treatment records dated from February 1998 to March 1998 which reveal treatment for a work-related injury to C6-7 and subsequent operative reports for an anterior cervical fusion procedure;

b.) Private treatment records dated from October 2007 to November 2007 which reveal complaints of "neck trouble";

c.) Statements submitted by the Veteran dated in April 2009, July 2009, and September 2009, in which the Veteran describes the claimed trauma to his cervical spine during active duty for training in October 2007; and

d.) A VA physical medicine rehabilitation consultation dated in January 2010 which documents the findings of a magnetic resonance imaging (MRI) study of the Veteran's cervical spine.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


